J-A07011-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: D.D., D.D., AND D.D.,               :     IN THE SUPERIOR COURT OF
    MINORS                                     :          PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: K.D., FATHER                    :     No. 1413 MDA 2020

               Appeal from the Decree Entered October 29, 2020
      In the Court of Common Pleas of Lycoming County Orphans’ Court at
                                No(s): 6687

BEFORE:      BOWES, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                           FILED: MAY 11, 2021

        K.D. (“Father”) appeals1 from the decree entered on October 29, 2020,

which terminated involuntarily his parental rights to his three sons, D.D.1,

born in June 2012, D.D.2, born in February 2014, and D.D.3, born in August

2018. After careful review, we affirm.

        Lycoming County Children and Youth Services (“CYS”) became involved

with this family on December 20, 2018, after it received a report regarding

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 As the three children share a single orphans’ court docket number, it was
not necessary for Father to file multiple notices of appeal. Cf. Pa.R.A.P. 341,
Note (“Where . . . one or more orders resolves issues arising on more than
one docket . . . separate notices of appeal must be filed.”) (emphasis added);
Commonwealth v. Walker, 185 A.3d 969, 977 (Pa. 2018) (“[T]he proper
practice under Rule 341(a) is to file separate appeals from an order that
resolves issues arising on more than one docket. The failure to do so
requires the appellate court to quash the appeal.”) (emphasis added).
J-A07011-21



D.D.3. N.T., 5/27/20, at 6-7. S.D. (“Mother”) had taken D.D.3 to a doctor’s

office, where the staff observed that he had scratches “all over his body,” and

that Mother was handling him roughly.2 Id. at 7-8.   A CYS caseworker

responded to the office, where she observed that D.D.3 also appeared

malnourished. Id. at 11. An ambulance transported D.D.3 to the hospital,

and a subsequent examination revealed that his injuries included a fractured

leg and fractured ribs. Id. at 14-15, 30-31, 36.

       Meanwhile, because the CYS caseworker was aware that Mother had

other children, D.D.1 and D.D.2, she inquired where they were. Id. at 12.

Mother claimed that a friend was watching D.D.1 and D.D.2 but responded to

further questions evasively and could not provide the friend’s phone number.
Id. at 12-13. Suspecting that something was wrong, the CYS caseworker

requested that a second caseworker go to Mother’s home. Id. at 13. When

the second caseworker arrived at the home, she discovered that then six-and–

one-half-year-old D.D.1 and nearly four-year-old D.D.2 were there alone and

appeared to have numerous injuries. Id. at 23-25. The home was also dirty

and had safety hazards, including an axe that the children could access. Id.




____________________________________________


2The orphans’ court entered a separate decree terminating the parental rights
of Mother, who did not appeal.




                                           -2-
J-A07011-21



at 49-50, 55.      Significantly, Father was absent throughout these events,

reportedly because he was at work several hours away.3 Id. at 16.

       CYS obtained emergency custody of D.D.1, D.D.2, and D.D.3 that same

day, December 20, 2018, and a shelter care hearing took place the following

day, December 21, 2018. Id. at 16, 19-20, 25, 48. The juvenile court held

dependency hearings on February 27, 2019 and March 19, 2019, after which

it adjudicated all three children dependent, found aggravated circumstances,

and relieved CYS of its duty to provide reunification efforts. Id. at 17, 57,

201. In addition, CYS conducted child abuse investigations, which culminated

in a series of indicated and founded reports of abuse against Father.4 Id. at

32-40.

       Following the adjudications, CYS prepared reunification goals for Father.

These goals included, among other things, preventing further abuse to D.D.1,


____________________________________________


3 The certified record reveals that Father had a prior history of involvement
with child protective services, as his rights to two older children were
terminated in Maryland while he was incarcerated on a drug conviction. N.T.,
9/2/20, at 191-92.

4 The certified record contains relatively little detail regarding the injuries
D.D.1, D.D.2, and D.D.3 suffered, the poor conditions in Father’s home, and
the procedural history of the children’s dependency proceedings. This is
because the children’s dependency records were not transmitted to this Court,
since the orphans’ court proceeding has a different docket number than the
dependency proceedings.       However this Court previously detailed the
children’s injuries, the poor home conditions, and the procedural history
extensively in the unpublished memorandum wherein we affirmed the juvenile
court’s findings of child abuse and aggravated circumstances. See In the
Interest of D.D., 240 A.3d 906 (Pa.Super. 2020) (unpublished
memorandum).

                                           -3-
J-A07011-21


D.D.2, and D.D.3, and maintaining a bond with them. Id. at 204-05. While

Father made progress toward these goals by completing certain programs and

attending visits, he left Lycoming County at, or shortly before, the time of the

children’s placement and moved in with his new paramour several hours away

in western Pennsylvania. Id. at 211-13, 224-34; N.T., 9/2/20, at 44, 137.

This limited Father’s ability to maintain a place of importance in the children’s

lives. N.T., 5/27/20, at 216-222. More critically, Father continued to deny

any direct responsibility for the conditions of his former home or for the abuse

D.D.1, D.D.2, and D.D.3 had suffered. N.T., 9/2/20, at 58, 171-74.

       On January 28, 2020, CYS filed a petition to terminate Father’s parental

rights involuntarily pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).

The orphans’ court conducted hearings on May 27, 2020, September 2, 2020,

and September 15, 2020, during which it received testimony from a bevy of

witnesses.5 CYS presented the testimony of, inter alia, three caseworkers:

Melissa Hume; Jordan McGill; and Ashley Myers, and Denise Feger, Ph.D., who

performed behavioral health and bonding evaluations of Father, D.D.1, and

D.D.2, and provided counseling services to D.D.1 and D.D.2. It also presented

the children’s foster mother, J.N.         Father testified on his own behalf and

presented testimony from Cory Burkholder, the Outreach caseworker, and




____________________________________________


5  D.D.1, D.D.2, and D.D.3 had the benefit of legal counsel and a guardian ad
litem during the termination proceedings.

                                           -4-
J-A07011-21


William Pearson, the CYS visitation supervisor. Finally, the guardian ad litem

presented the testimony of Mother.

      On October 29, 2020, the court entered a decree terminating Father’s

parental rights. Father timely filed a notice of appeal, along with a concise

statement of errors complained of on appeal, on November 5, 2020.

      Father now raises the following claims:

      1. Whether the [orphans’] court erred in terminating the parental
      rights of [Father] pursuant to 23 Pa.C.S. § 2511(a)(1) when
      [Father] has not failed to perform parental duties [for] a period of
      at least six months and made every effort to have a relationship
      with his children[?]

      2. Whether the [orphans’] court erred in terminating the parental
      rights of [Father] pursuant to 23 Pa.C.S. § 2511(a)(2) when there
      was insufficient evidence that the child(ren) were without
      essential parental care, control or subsistence necessary and
      causes of the incapacity cannot or will not be remedied as [Father]
      made substantial progress to remedy the incapacity and provide
      the children with essential parent care, control and subsistence
      necessary[?]

      3. Whether the [orphans’] court erred in terminating the parental
      rights of [Father] pursuant to 23 Pa. C.S. § 2511(a)(5) and 23
      Pa.C.S. § 2511(a)(8) in finding that (1) the child(ren) have been
      removed from parental care for at least six months and twelve
      months respectively; (2) the conditions which led to removal or
      placement of the children continue to exist; (3) and termination
      would best serve the needs and welfare of the children when
      [Father] has remedied the conditions and the needs and welfare
      of the children would not be best served by termination[?]

      4. Whether the court erred in terminating the parental rights of
      [Father] pursuant to 23 Pa.C.S.A. §2511(b), when there is a bond
      between the children and [Father] and the best interests of the
      children would not be served by termination[?]

Father’s brief at 7-8.


                                     -5-
J-A07011-21


      We consider Father’s claims mindful of the following standard of review:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Pennsylvania’s Adoption Act governs involuntary termination of parental

rights proceedings. See 23 Pa.C.S. § 2511. It requires a bifurcated analysis:

      . . . . Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in [§] 2511(a).              Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to [§] 2511(b): determination of the needs
      and welfare of the child under the standard of best interests of the
      child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

      In this case, the orphans’ court terminated Father’s rights pursuant to

§ 2511(a)(1), (2), (5), (8), and (b). In order to affirm the orphans’ court, we

need only agree with the court as to any one subsection of § 2511(a), in



                                       -6-
J-A07011-21


addition to § 2511(b). In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Instantly, we analyze

the court’s decision under § 2511(a)(2) and § 2511 (b), which provide as

follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

            ....

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied by the parent.

            ....

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

      We begin by addressing whether the orphans’ court committed an abuse

of its discretion by terminating Father’s rights pursuant to § 2511(a)(2):

      . . . . In order to terminate parental rights pursuant to 23 Pa.C.S.A.
      § 2511(a)(2), the following three elements must be met: (1)

                                      -7-
J-A07011-21


      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). As this Court has explained, § 2511(a)(2) does not apply solely to

instances of affirmative misconduct but also permits termination based on a

parent’s incapacity. In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002).

      Father argues that he attended visits consistently and participated in

services that CYS and Dr. Feger, the bonding expert, recommended. Father’s

brief at 28-32, 35. He maintains that the recommended services changed

over time, and that CYS provided him with inconsistent information, but that

he made diligent efforts to comply, nonetheless. Id. at 31-33. Father insists

that the mere possibility that he could have done more did not justify

termination. Id. at 30.

      The orphans’ court explained its decision to terminate Father’s parental

rights pursuant to § 2511(a)(2) as follows, in relevant part:

             Father has admitted that he was not there for his [c]hildren
      when he should have been.         He essentially abandoned his
      [c]hildren because the relationship between him and Mother was
      failing.   Father acknowledged that he knew Mother was
      overwhelmed caring for three children full time and recognized
      that she needed help. His response, however, was to be with his
      mistress hours away from home. Additionally, while Father claims
      that he did not cause or have knowledge of the abuse to his
      [c]hildren, Mother has provided contradictory testimony, which
      the [c]ourt has found reliable. Father’s unwillingness to put his
      [c]hildren’s needs and happiness before his own contributed to

                                     -8-
J-A07011-21


     the lack of parental care, control, and subsistence necessary for
     the [c]hildre’s physical and mental well-being.

            Since the time the [c]hildren were taken into [CYS’s]
     custody, Father continues to refuse to take responsibility for not
     only his knowledge, actions, and omissions regarding the abuse
     to the [c]hildren but also other shortcomings that he may have as
     a parent including, but not limited to, failing to be honest and
     forthcoming and failing to place his [c]hildren’s needs before his
     own. Since the [c]hildren were taken into custody by [CYS],
     Father has not necessarily refused to perform parental duties. He
     has, however, refused to follow [CYS’s] and Dr. Feger’s
     recommendations regarding correcting any deficits he has in
     performing parental duties. [CYS] has provided Father with
     services and attempted to reunify him with his [c]hildren, despite
     a [c]ourt [o]rder stating it need not make such efforts. For almost
     two years, Father has failed to cooperate with [CYS] and although
     he states he wishes to have custody of his [c]hildren again, his
     statements are not enough as his actions have shown the [c]ourt
     that he is more interested in his own wellbeing than th[at] of his
     [c]hildren.

           ....

            Generally speaking, the [c]ourt understands that a parent
     may desire to relocate for a fresh start and that may be
     appropriate under normal circumstances. However, we are not
     dealing with a minor issue here. Rather, we are dealing with a
     situation where the [c]hildren had to be removed from their home
     due to severe physical abuse and neglect from their Mother while
     Father was away from the home working and spending time with
     his mistress. Father’s attempt to start fresh is what led to the
     situation where the [c]hildren were abandoned and abused by
     their Mother who was likely experiencing a mental health episode
     following the birth of [D.D.3.]

            Father has failed to prioritize his [c]hildren and continues to
     place his own needs and desires before his [c]hildren's needs.
     This conduct has been continuing for almost two years. Father
     has been given ample time and opportunities to reunite with his
     [c]hildren and yet has failed to do so. For these reasons, the
     [c]ourt finds that Father will be unable to remedy his incapacities
     which have prevented him from being reunified with the
     [c]hildren.    This [c]ourt is unwilling to further delay the


                                     -9-
J-A07011-21


      [c]hildren’s permanency based on Father’s intentions to be an
      appropriate resource for the [c]hildren in the future. The [c]ourt
      finds by clear and convincing evidence that [CYS] has fulfilled 23
      Pa.C.S. § 2511(a)(2) by demonstrating Father’s repeated and
      continued incapacity and neglect has caused the [c]hildren to be
      without essential parental control or subsistence necessary for
      their physical and mental well-being.

Orphans’ Court Opinion, 10/29/20, at 20-23 (emphasis omitted).

      As described above, D.D.1, D.D.2, and D.D.3 entered foster care on

December 20, 2018, due to the injuries and neglect they suffered in Father’s

prior home, as well as the poor conditions of that home. N.T., 5/27/20, at 6-

15, 23-25, 30-31, 36, 49-50, 55. Although Father was absent from the home

at the time of the placement, CYS’s investigations culminated in indicated and

founded reports of child abuse against Father. Id. at 16, 30-40. These reports

resulted from Father’s neglect of the children and failure to protect them from

Mother’s abuse, and from his possible or alleged participation in the abuse.
Id. at 32-40.    While CYS indicated additional reports based on Father’s

possible or alleged participation in the abuse, those reports did not attain

founded status. Id. at 35-40.

      Following the placement, Father made progress toward complying with

his reunification goals, by completing parenting and domestic programs and

attending a majority of his visits with the children. Id. at 204-05, 224-34;

N.T., 9/2/20, at 44. However, about the time that D.D.1, D.D.2, and D.D.3

entered foster care, Father moved from Lycoming County to live with his new

paramour several hours away in western Pennsylvania. Father testified that



                                    - 10 -
J-A07011-21


he was living with this paramour by “the end of November, [or] beginning of

December” 2018, explaining that he and Mother “were going through a rough

patch and I pretty much tried to walk away from it.” N.T., 9/2/20, at 137-38.

Father’s decision to “walk away” from his family impaired his ability to reunify

with the children. As CYS caseworker Ashley Myers testified, Father’s move

prevented him from participating in more frequent visits with D.D.1, D.D.2,

and D.D.3, which CYS recommended due to their young ages. N.T., 5/27/20,

at 216-222. It also prevented him from doing things like attending many of

the children’s medical appointments. Id. at 219-22.

      More significant, though, was Father’s failure to accept responsibility for

the abuse that D.D.1, D.D.2, and D.D.3 had suffered. During the termination

hearing, Father denied that he bore any responsibility for the conditions of the

home in December 2018, claiming that he had not been there since the

previous November. N.T., 9/2/20, at 135, 171. Similarly, he denied that he

was aware Mother was abusing the children, noting that he had observed only

“little scratches and little bruises” when he saw them. Id. at 138. Father

insisted that his sole failing was “not being there to protect them.” Id. at 172.

      The testimony of Mother and Dr. Feger contradicted Father’s claims.

Mother testified that Father was aware of the conditions in their home, as he

visited briefly about a week before the children’s placement. Id. at 256-58.

Likewise, Dr. Feger described disclosures that D.D.1 and D.D.2 made,

indicating that Father knew about Mother’s abusive conduct but did nothing


                                     - 11 -
J-A07011-21


to stop it, and that he engaged in abusive conduct himself. N.T., 5/27/20, at

80-81, 108-09. Given this testimony, the record supports the finding of the

orphans’ court that Father remains incapable of parenting D.D.1, D.D.2, and

D.D.3 safely. Regardless of his initial participation in certain services, Father’s

failure to accept responsibility, and his continued attempts to justify his

conduct prior to the children’s placement in 2018, demonstrate that returning

the children to his care would risk exposing them to the same abuse and

neglect they endured previously. Therefore, we discern no abuse of discretion

and affirm the court’s decision to terminate Father’s rights pursuant to §

2511(a)(2).

      We next address whether the orphans’ court committed an abuse of its

discretion by terminating Father’s rights pursuant to § 2511(b):

      [§] 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. As this Court has explained,
      [§] 2511(b) does not explicitly require a bonding analysis and the
      term “bond” is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the [§] 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

              [I]n addition to a bond examination, the trial court can
              equally emphasize the safety needs of the child, and
              should also consider the intangibles, such as the love,
              comfort, security, and stability the child might have
              with the foster parent. Additionally, this Court stated
              that the trial court should consider the importance of
              continuity of relationships and whether any existing


                                       - 12 -
J-A07011-21


            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011) (citations and quotation

marks omitted).

     Father appears to challenge termination pursuant to § 2511(b) primarily

by arguing that the evidence presented during the hearing was contradictory.

Father’s brief at 38-40. He observes that Dr. Feger opined that D.D.1 and

D.D.2 have an unhealthy bond with him, and that it would be traumatic for

them to return to his care, but that she also testified that D.D.1 and D.D.2

have indicated they want to live with him, and that terminating his rights

would cause them to suffer a loss. Id. at 38-39. Father contrasts Dr. Feger’s

opinions with those of William Pearson, who supervised his visits and provided

a positive appraisal of his interactions with D.D.1, D.D.2, and D.D.3. Id. at

39-40. He proposes that it was improper to terminate his rights because,

even if his bond with the children is unhealthy, severing it would cause the

children emotional pain. Id. at 40-41.

     The orphans’ court explained its decision regarding § 2511(b) as follows:

           As stated several times above, the [c]hildren’s attitude,
     behavior and conduct dramatically worsens prior to, during, and
     after visits with Father. In fact, [D.D.1] and [D.D.2] were
     reported to be relieved when they were no longer forced to have
     video calls with Father. The [c]hildren are only physically seeing
     Father once per week. Throughout the entirety of this case,
     Father has never had an unsupervised visit with the [c]hildren
     and, with the exception of one or two times, all visits have taken



                                    - 13 -
J-A07011-21


       place in a controlled setting provided by [CYS].[6] The [c]hildren
       have never been to Father’s home. Dr. Feger describes Father’s
       relationship with the [c]hildren as “artificial with a minimal bond.”
       Dr. Feger also testified that any bond Father does have with the
       [c]hildren [is] unhealthy. The [c]hildren do not feel safe with him,
       they do not desire to please him, they fear him, and they do not
       rely on him. As the [c]ourt understands it, the [c]hildren see their
       visits with Father as more of an obligation rather than a chance to
       be with someone who they understand will support them and love
       them. Rather, it is evident that the [c]hildren have a stronger
       bond with their foster family than with Father. The [c]hildren are
       currently flourishing in their current placement and are happy,
       healthy, and loving young kids. Dr. Feger has opined, and the
       [c]ourt agrees, that placing the [c]hildren back with Father or
       extending this case out even longer will be detrimental to the
       progress that they have made thus far. Any bond that does exist
       between the [c]hildren and Father, if broken, will likely benefit the
       [c]hildren more than harm them.

            Therefore, the [c]ourt is satisfied that termination of
       Father’s . . . parental rights would not destroy an existing bond or
       cause any trauma to the [c]hildren and that permanency in the
       form of adoption is in the best interest of the [c]hildren.

Orphans’ Court Opinion, 10/29/20, at 27-28 (citation to the record omitted).

       Although Father summarizes the testimony of Dr. Feger and Mr. Pearson

accurately, that testimony does not require reversal of the decree terminating

his parental rights. To the extent that Dr. Feger and Mr. Pearson contradicted

each other in their appraisals of Father’s bond with the children, it was within

the discretion of the orphans’ court to resolve that contradiction in favor of

Dr. Feger.     See N.A.M., supra at 99 (“As the ultimate trier of fact, the

orphans’ court is empowered to make all determinations of credibility, resolve

____________________________________________


6 The record appears inconsistent on this point, with Ms. Myers testifying that
Father’s visits in the community were supervised and Mr. Pearson testifying
that they were unsupervised. N.T., 9/2/20, at 69, 118

                                          - 14 -
J-A07011-21



conflicts in the evidence, and believe all, part, or none of the evidence

presented.”). This is especially true given that Dr. Feger testified as an expert

evaluator, while Mr. Pearson testified merely as a fact witness who observed

Father’s visits.

       Moreover, Dr. Feger did not contradict herself. Dr. Feger testified that

D.D.1 and D.D.2 would “grieve and experience a loss” if the orphans’ court

terminated Father’s parental rights, and that they had indicated they wanted

to live with Father.7 N.T., 5/27/20, at 85-86, 105-06. She clarified, however,

that the bond D.D.1 and D.D.2 shared with Father was not healthy and “not

consistent with a parent who provided safety and security to their child during

developmental ages that it was crucial for that to have occurred.” Id. at

103-04. Dr. Feger concluded that the loss D.D.1 and D.D.2 would suffer “will

be different than a child who was effectively bonded with their parents[,]” and

that there would be “greater risks” in reunifying the children with Father than


____________________________________________


7 Dr. Feger’s testimony was limited in scope to D.D.1 and D.D.2, and she did
not opine regarding what bond, if any, Father might share with D.D.3. N.T.,
5/27/20, at 104-05. D.D.3 was about four months old when he entered foster
care in December 2018 and had minimal contact with Father prior to his
placement, as Father worked several hours away from home. By the time the
termination hearing concluded in September 2020, D.D.3 was just over two
years old, and Father had never played a significant role in his life. Under
these circumstances, it is apparent that D.D.3 and Father do not share a
meaningful bond. See Matter of Adoption of M.A.B., 166 A.3d 434, 449
(Pa.Super. 2017) (“[A] child develops a meaningful bond with a caretaker
when the caretaker provides stability, safety, and security regularly and
consistently to the child over an extended period of time.”).




                                          - 15 -
J-A07011-21



with placing them with a new, pre-adoptive foster family. 8 Id. at 106; N.T.,

9/2/20, at 24.

       To the extent that Father contends that the likelihood that the older

children might experience a sense of loss is sufficient by itself to preclude the

termination of his parental rights, he is mistaken.         It was the duty of the

orphans’ court to weigh the loss the children would suffer against the harm

they might endure if Father’s rights remained intact. See T.S.M., supra at

269. When the court did so here, it found that termination would best serve

the children’s needs and welfare.          The record supports the court’s finding,

particularly in light of testimony that the children’s behaviors and emotional

health deteriorated around the time of their contact with Father and improved

when that contact decreased. See N.T., 5/27/20, at 83, 156-58, 236; N.T.,

9/2/20, at 9-18, 74-86. Thus, we affirm the court’s decision to terminate

Father’s parental rights pursuant to § 2511(b).

       Based on the foregoing, we conclude the orphans’ court did not err or

abuse its discretion in terminating Father’s parental rights to D.D.1, D.D.2,

and D.D.3 involuntarily, and we affirm the court’s October 29, 2020 decree.

       Decree affirmed.


____________________________________________


8 While D.D.1, D.D.2, and D.D.3 were not in a pre-adoptive home at the time
of the termination hearing, CYS had identified a potential pre-adoptive home
for them. N.T., 9/2/20, at 24, 29-32; see also In re K.C.F., 928 A.2d 1046,
1053-54 (Pa.Super. 2007), appeal denied, 936 A.2d 41 (Pa. 2007)
(“[T]he termination statute does not require children to be placed in a pre-
adoptive home as a precondition to termination of parental rights.”).

                                          - 16 -
J-A07011-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/11/2021




                          - 17 -